Citation Nr: 0713934	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for a right leg condition based on 
incurrence or aggravation during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  This case has been advanced on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2006).   

The veteran requested a Travel Board hearing in his January 
2005 substantive appeal.  However, he failed to report for 
the hearing scheduled in July 2005.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).
    

FINDING OF FACT

The evidence of record does not demonstrate a right leg 
disability that was incurred in or aggravated by military 
service from July 1950 to August 1953.  


CONCLUSION OF LAW

Service connection for a right leg disorder based on in-
service incurrence or aggravation is not established.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
                
VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for conditions not 
noted on the enlistment or entrance examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(which holds that evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a 
non-combat veteran to establish an increase in disability).     

The veteran contends that a preexisting right leg disorder 
due to polio was aggravated during his military service from 
July 1950 to August 1953.  Specifically, he indicates that 
his inability to walk correctly was extremely noticeable 
after long flights aboard B-29s.  In the alternative, his 
representative also asserts direct incurrence of a right leg 
disorder during service.  See lay statements received in 
February 2003; February 2004 notice of disagreement; May 2005 
Statement of Accredited Representative.   

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, private records 
from "L.H.," M.D., dated in December 1996 reveal that the 
veteran was treated for right foot plantar fasciitis and 
right leg pain.  He was placed in a cast for two weeks.  It 
was noted that he suffered an intercurrent post-service 
injury in that he broke his right foot in 1995.  By January 
1997, his right foot and leg pain had improved, and the cast 
was removed.  There is no evidence of further treatment for 
any right foot or leg condition.  The Board finds that the 
post-service medical record, as a whole, provides highly 
negative evidence against a finding that any disabling right 
leg condition currently exists.  On this basis alone, the 
claim should be denied.  

In any event, for purposes of this decision, the Board will 
assume that the veteran has a current right leg disorder.  
However, the records cited above are found to provide 
evidence against this claim, clearly revealing a post-service 
injury. 

With regard to the veteran's service medical records (SMRs), 
according to January 2003 correspondence, the veteran's SMRs 
appear to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri in 
1973.  Under such circumstances, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, Dr. H. noted that the veteran had preexisting 
polio since age 3 and documented that the veteran's right leg 
was shorter than the left leg.  The Board has also considered 
lay statements from family and service members who served 
with the veteran.  Lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness.  Layno v. Brown, 6 Vet. App. at 469.  These 
statements relate that during service the veteran admitted to 
having preexisting polio since age three, which caused a 
defect in the right leg.  A service member noted that the 
veteran limped after long flights aboard B-29s.  

Based on the above, although SMRs are missing, the Board 
finds that the credible lay statements submitted by fellow 
service members and the veteran's reported history to a 
private physician provide clear and unmistakable evidence 
that a right leg disorder due to polio pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).    

In light of the foregoing, the Board now turns to the 
requirement that VA must show by clear and unmistakable 
evidence that any right leg disorder due to polio was not 
aggravated by service.  38 C.F.R. § 3.304(b); Wagner, 370 
F.3d at 1096. 

In this respect, the claims folder is negative for any 
medical evidence showing a worsening of a right leg disorder 
during service.  As noted above, one lay statement from a 
fellow service member indicates that the veteran limped after 
long plane flights, but this is not sufficient to show a 
permanent increase or worsening of disability during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

More importantly, post-service, the claims folder is negative 
for treatment of any right leg condition until 1995, 
approximately 45 years after discharge from his military 
service.  Post-service manifestations of a disability can be 
considered in determining whether aggravation of a 
preexisting disability occurred during service.  U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone, 8 Vet. App. at 402.  In 
fact, upon treating the veteran for right foot and leg pain 
in 1995, Dr. H. in no way suggested that his current problems 
were associated with incurrence of a disability or 
aggravation of a preexisting disability during military 
service 45 years earlier.  Such facts supply strong evidence 
against aggravation of any preexisting right leg disorder, 
and the veteran's service connection claim generally.      
  
Further, the statements the veteran has submitted do not 
provide evidence that the pre-service disorder was aggravated 
by service or, most importantly for the purposes of this 
decision, that the current disorder of 2007 has any 
association with the veteran's service more than 50 years 
ago.  Simply stated, a limp in service in the 1950s does not 
suggest that the current disorder has any association with 
service in the 1950s, particularly in light of the post-
service medical record cited above. 

In sum, although there is clear and unmistakable evidence 
that a right leg condition due to polio preexisted service, 
there is also clear and unmistakable evidence that any right 
leg disorder currently present was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In addition, there 
is no evidence suggesting that a right leg condition had its 
onset during military service and, in fact, evidence 
indicating the current disorder has nothing to do with the 
veteran's service many years ago.  Accordingly, even in 
consideration of the heightened duty due to missing SMRs, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  38 U.S.C.A. § 5107(b).  The claim is 
denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated October 2002 and 
February 2005.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006

The Board observes that the RO correctly issued its initial 
VCAA notice in October 2002, prior to the March 2003 rating 
decision on appeal.  Pelegrini, 18 Vet. App. at 120.  
Although the RO provided the veteran with supplemental 
information in the February 2005 VCAA letter, there is no 
indication or allegation that doing so resulted in prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Further, since the veteran did not submit any 
additional evidence after the supplemental February 2005 VCAA 
letter was sent to him, the failure by the VA regional office 
to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  See generally 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007)   

With respect to the duty to assist, the veteran has submitted 
lay statements and private medical records.  The veteran 
never indicated any relevant VA treatment.  

With regard to the missing SMRs, the Board does acknowledge 
that VA has a heightened duty to assist and to search for 
alternate medical records when SMRs are missing or presumed 
destroyed.  Cromer, 19 Vet. App. at 217-18.  In this regard, 
the RO undertook efforts to obtain these missing SMRs from 
the NPRC, but was met with a negative reply.  In January 
2003, the RO sent the appellant a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, and asked him 
to complete the form so that additional attempts may be made 
to locate alternate service records.  The veteran did not 
fill out the form.  In a March 2003 Report of Contact, the RO 
indicated that he contacted the veteran by phone and advised 
him to provide more information regarding his missing SMRs.  
The veteran responded by filing lay statements and private 
medical records.  The Board finds no basis for further 
pursuit of missing SMRs.
    	
The veteran's representative has requested a VA examination 
for the claim.  However, the evidence of record contains 
sufficient medical evidence to decide the claim.  Post-
service medical and lay records do not provide clear evidence 
of any current right leg disability.  Thus, a remand for 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4).  In addition, although 
there is evidence that there was a preexisting right leg 
condition due to polio decades ago, there is no evidence that 
any current right leg condition was incurred or aggravated 
during military service.  Thus, the Board finds no basis for 
a VA examination/opinion to be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances 
when a VA examination is required).

Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for a right leg condition based on 
incurrence or aggravation during service is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


